            Case 3:20-cv-02950-CRB Document 49 Filed 04/22/21 Page 1 of 3



 1 Gary W. Osborne (Bar No. 145734)
   Dominic S. Nesbitt (Bar No. 146590)
 2 OSBORNE & NESBITT LLP
   101 West Broadway, Suite 1330
 3 San Diego, California 92101
   Phone: (619) 557-0343
 4 Fax: (619) 557-0107
   gosborne@onlawllp.com
 5 dnesbitt@onlawllp.com
 6 Attorneys for Plaintiff, STEM, INC.
 7
 8                             UNITED STATES DISTRICT COURT
 9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
     STEM, INC.,                                  CASE NO. 3:20-cv-02950-CRB
11   a Delaware Corporation,
12                Plaintiff,                      Assigned to Honorable Charles R. Breyer
13   vs.
                                                  PLAINTIFF STEM, INC.’S
14                                                WITNESS LIST
     SCOTTSDALE INSURANCE
15   COMPANY, an Ohio Corporation,                PRETRIAL CONFERENCE
                                                  Date:  May 27, 2021
16                Defendant.                      Time: 2:00 p.m.
                                                  CTRM: 6
17
                                                  TRIAL
18                                                Date: June 14, 2021
                                                  Time: 9:15 a.m.
19                                                CTRM: 6
20
21
22         Plaintiff Stem, Inc. (“Stem”) submits the following Witness List pursuant to this
23 Court’s Guidelines for Civil Jury Trials and FRCP 26(a)(3)(A)(i):
24 / / /
25 / / /
26 / / /
27 / / /
28

                         PLAINTIFF STEM’S WITNESS LIST – 3:20-cv-02950-CRB
                                                1
           Case 3:20-cv-02950-CRB Document 49 Filed 04/22/21 Page 2 of 3



 1                 WITNESSES EXPECTED TO BE CALLED AT TRIAL
 2   John Carrington, CEO       Mr. Carrington, who has been Stem’s CEO since
     Stem, Inc.                 December 2013, will testify concerning Stem’s
 3                              business, the 2013 Series B Financing, the Buzby
                                Loan, and the underlying lawsuit.
 4
     Bill Bush, CFO             Mr. Bush, who is Stem’s CFO, will testify concerning
 5   Stem, Inc.                 Stem’s business, the underlying lawsuit, Stem’s
                                communications with Scottsdale, and Stem’s contract
 6                              and tort damages.
 7   David Buzby                Mr. Buzby, who is a longtime director at Stem, will
     Stem, Inc.                 testify concerning the 2010 Employment Dispute with
 8                              Mr. Reineccius, the 2013 Series B Financing, and the
                                2017 Buzby Loan.
 9   Brian Thompson             Mr. Thompson, who is Stem’s founder and initial
10                              CEO, will testify concerning Stem’s founding and
                                events during the first three years of its existence,
11                              including the 2010 Employment Dispute with Mr.
                                Reineccius.
12   Keith E. Eggleton, Esq.    Mr. Eggleton will testify about the underlying lawsuit
     Wilson Sonsini Goodrich &  and, in particular, about Wilson Sonsini Goodrich &
13   Rosati                     Rosati’s work, fees and costs defending Stem directors
                                John Carrington and David Buzby against the
14                              underlying lawsuit.
15   Mitchell A. Kamin, Esq.    Mr. Kamin will testify about the underlying lawsuit
     Covington & Burling LLP    and, in particular, about Covington & Burling’s work,
16                              fees and costs defending Stem’s former director, Zeb
                                Rice, against the underlying lawsuit.
17
     Robert A. Taylor, CPA, ABV Mr. Taylor has been designated by Stem as an expert
18                              to testify concerning Stem’s contractual damages,
                                prejudgment interest accrued thereon, Stem’s tort
19                              damages, and the financial condition of Scottsdale as a
                                factor in determining the appropriate amount of
20                              punitive damages. He may also address the opinions
                                of other experts offered herein.
21   Jim Schratz, Esq.          Mr. Schratz has been designated by Stem as an expert
22                              to testify concerning whether Scottsdale’s handling of
                                Stem’s claim for a defense satisfied industry standards
23                              for proper claims handling. He may also address the
                                opinions of other experts offered herein.
24   Dominic S. Nesbitt, Esq.   Mr. Nesbitt will testify about Stem’s tort damages in
     Osborne & Nesbitt LLP      the form of Brandt fees.
25
26
     Aaron Klass                     Mr. Klass will testify via deposition about his
27   Scottsdale Insurance Co.        investigation of Stem’s claim for a defense and what
                                     he did, and did not do, as part of that investigation.
28

                        PLAINTIFF STEM’S WITNESS LIST – 3:20-cv-02950-CRB
                                               2
          Case 3:20-cv-02950-CRB Document 49 Filed 04/22/21 Page 3 of 3



 1 DATED: April 22, 2021              OSBORNE & NESBITT LLP
 2
 3                                    By: /s/Gary W. Osborne
                                             Gary W. Osborne
 4                                           Attorney for Plaintiff, STEM, INC.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                     PLAINTIFF STEM’S WITNESS LIST – 3:20-cv-02950-CRB
                                            3
